Citation Nr: 1611506	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-20 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post right wrist tendonitis.

2.  Entitlement to a compensable rating for right knee patellofemoral syndrome.

3.  Entitlement to a compensable rating for systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation.

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).
  

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2013, the RO denied an increased rating higher than 0 percent for right knee patellofemoral syndrome and systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation; and denied service connection for right wrist tendonitis, finding that new and material evidence had not been received to reopen the claim.  The RO granted service connection for PTSD in a June 2014 rating decision, assigning a 30 percent rating.  The Veteran submitted a statement in June 2014 that he disagreed with the rating assigned for his PTSD. 

The issues of entitlement to service connection for right wrist tendonitis and an initial rating higher than 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original service connection claim for right wrist tendonitis was denied in an August 2005 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision.  

2.  The evidence received since the August 2005 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right knee patellofemoral syndrome is manifested by chronic pain with painful and limited motion, but no other functional impairment.

4.  The Veteran's systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation is not manifested by a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 


CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the August 2005 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for right wrist tendonitis; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an increased rating of 10 percent, but no higher, for right knee patellofemoral syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019 (2015).

4.  The criteria for an increased rating in excess of 0 percent for systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7000 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2012 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The July 2012 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the July 2012 letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided him with VA examinations in August 2012 to evaluate his heart and right knee disabilities.  The examination reports adequately address all the necessary criteria for rating the claim.  

While the examinations were provided more than three years ago, there is no evidence in the record of any worsening of the heart or right knee disabilities since they were last evaluated in August 2012.  The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In this case, there is no indication that the Veteran's heart or right knee disabilities have worsened since they were last evaluated for compensation and pension purposes in August 2012.  The record shows that after the right knee examination in August 2012, the Veteran continued to complain of right knee pain especially after exercise, and continued to have no limitation of motion.  See, e.g., October 2012, November 2012, and March 2013 VA treatment records.  The Veteran did not submit any statements as to worsening right knee or heart symptoms; nor does any of the evidence reflect worsening right knee or heart symptoms since August 2012.  Therefore, the examinations of record are considered adequate to rate the claim.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Claim to Reopen Service Connection for Right Wrist 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).  Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the Veteran's claim for service connection for right wrist tendonitis was last denied in an August 2005 rating decision.  The RO denied the right wrist tendonitis claim on the grounds that the service treatment records were negative for any findings regarding the right wrist and that the post-service VA examination revealed a normal right wrist.  The right wrist tendonitis claim was denied on the basis that there was no service medical evidence or objective findings of pathology during the VA discharge examination that demonstrated a chronic disability.  The Veteran did not appeal this determination and it is now final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the August 2005 rating decision, the Veteran submitted a statement from a private doctor dated in June 2012 noting that the Veteran was service connected for a right wrist disability and that since service connection he had suffered from "extension of the condition."  It was noted that the Veteran could not reliably grip items due to unpredictable pain and guarding.  It was further noted that the Veteran was very guarded in the use of his right hand and that there was clicking and popping at the wrist with motion.  Grip strength testing also was reportedly disturbed by pain and guarding.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence suggests a possible relationship between a present right wrist disability and military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a right wrist disability is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  Right Knee Disability

Service connection was originally granted for right knee patellofemoral syndrome in an August 2005 rating decision, rated as 0 percent disabling by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019 for bursitis.  Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20.  

The Veteran filed his present increased rating claim for his right knee disability in June 2012.  

The Veteran seeks a compensable rating (i.e., higher than the 0 percent) for his right knee patellofemoral syndrome.  As noted, the Veteran's right knee disability is rated by analogy under Diagnostic 5019 for bursitis, which is rated based on limitation of motion of affected parts, as degenerative arthritis.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is considered a major joint. 38C.F.R. § 4.45. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe. 

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A June 2012 private medical statement notes that the Veteran's right knee was subject to constant pain and that it would give out on him unpredictably at random.  He also reportedly had difficulty climbing or descending stairs, and transitioning to a standing position.  On examination the Veteran's right knee flexed to 90 degrees and flexed normally.  There was significant crepitus noted on motion with mild swelling of the lateral compartment.  

An August 2012 VA examination report shows that the Veteran reported pain in the right knee after exercising that was nagging, deep, and sharp that lasted four to five minutes and resolved spontaneously.  Currently, he was not on any treatment for these complaints.  He did not report that flare-ups impacted the function of the knee or lower leg.  Range of motion in the right knee was measured with a goniometer and showed 140 or greater degrees of flexion and 0 degrees of hyperextension, with no objective evidence of painful motion.  After repetitive-use testing, the range of motion in the right knee remained the same with no additional limitation in range of motion or functional impairment.  The Veteran did not have tenderness or pain to palpation of the joint line or soft tissue of the right knee.  Muscle strength testing in the right knee was 5 out of 5; and joint stability tests were normal.  There was no history of recurrent patellar subluxation or dislocation.  The Veteran had never had shin splints, or any meniscal conditions or surgical procedures for a meniscal condition, or any other arthroscopic or other knee surgery.  It was noted that imaging studies had not been performed.  

An October 2012 VA traumatic brain injury treatment record noted normal strength and range of motion in the bilateral lower extremities in all muscle groups.  With respect to his knees, the Veteran was advised to lose weight, pursue non-weightbearing activities, and strengthen the quadriceps and hamstrings to unload the knees.

In November 2012 a VA mental health record shows the Veteran continued to suffer from knee pain that reportedly was more intense with exercise.  He stated that he used to kick in doors during missions and dealt with shin splints that were never treated.  He noted that he was currently experiencing pain in the right knee at a 2 out of 10.

In March 2013, a VA primary care record shows complaints of chronic right knee pain at a 3 to 7 out of 10, described as "dull to sharp."  The Veteran did not like to take medication and preferred to buy over-the-counter topical treatments.  Physical examination showed the Veteran complained of pain on the right lateral side with no swelling and stable gait without assistive device.  The impression was chronic right knee pain.  The Veteran was offered a topical prescription but declined preferring to use over-the-counter topicals.

In evaluating the medical evidence of record, the Board finds that a compensable rating for the right knee based on limitation of motion is warranted.  While the August 2012 and October 2012 VA examination reports indicated normal range of motion in the right knee, the June 2012 statement from a private physician noted that motion in the right knee was limited to 90 degrees of flexion with significant crepitus and swelling on motion.  Therefore, resolving all doubt in the Veteran's favor, a 10 percent rating is warranted for limitation of motion based on pain.

A rating higher than 10 percent is not warranted for limitation of motion, as there is no additional medical evidence showing any limitation of motion of the right knee, even after repetitive use to warrant a compensable rating under Diagnostic Codes 5260, 5261, or 5003.  The August 2012 VA examination shows flexion was measured to 140 or greater, and extension was to 0 degrees, and that there was no additional limitation or functional impairment after repetitive motion.  A later October 2012 VA treatment record also shows normal range of motion in the lower extremities.   

The August 2012 VA examiner apparently did not find that x-rays were warranted for evaluating the right knee.  There were no findings of swelling or painful motion in the right knee.  Nonetheless, based on the findings of crepitus and limited, painful motion in the right knee in June 2012, a 10 percent rating is warranted.  

In considering whether separate or higher compensable ratings might be assigned for the service-connected right knee disability under other diagnostic codes, there is no evidence of recurrent subluxation or lateral instability in the right knee.  While it was noted that the right knee would give out on the Veteran on the June 2012 private medical statement, this does not appear to have been based on objective evaluation, but on the Veteran's reports.  Joint stability tests were normal in August 2012; and there are no subjective complaints of right knee instability or subluxation.  Therefore, a compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

There is no history of dislocated semilunar cartilage; so a rating under Diagnostic Code 5258 is not warranted.  There also is no history of right knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply.

As for the additional diagnostic codes pertaining to the knee, there is no evidence of ankylosis of the right knee to warrant a rating under Diagnostic Code 5256; and no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262. 

The evidence shows that the Veteran has complained of pain with limitation of motion associated with the right knee, and the private June 2012 medical record demonstrates limitation of motion in the right knee.  Accordingly, consideration of other factors of functional limitation supports the grant of a 10 percent rating, but no higher, for the right knee disability.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is competent to report symptoms associated with his right knee disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his right knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the right knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board grants an increased rating of 10 percent, but no higher, for the right knee patellofemoral syndrome.  To the extent that the Veteran contends entitlement to a higher rating for his right knee disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

B.  Heart Disability

The RO originally granted service connection for systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation in an August 2005 rating decision, assigning a 0 percent rating, effective July 3, 2005.

The Veteran filed his present increased rating claim in June 2012.

The Veteran's systolic murmur is currently rated under Diagnostic Code 7000.  Under Diagnostic Code 7000, a 10 percent rating is assigned when valvular heart disease, documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization, results in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or x-ray.  

A rating of 60 percent is assigned when the disability results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A rating of 100 percent is assigned when the disability results in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating can also be assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104 , Diagnostic Code 7000.

Note (2) to DC 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

An August 2012 VA examination report shows that the Veteran had a recent echocardiogram in August 2012, which showed mild mitral, tricuspid, and pulmonary regurgitation, clinically and hemodynamically insignificant.  There was normal left ventricular ejection fraction of 62 percent.  It was noted that the Veteran's heart condition did not qualify as ischemic heart disease.  Continuous medication was not required to control the Veteran's heart condition.  The Veteran had not had a myocardial infarction, congestive heart failure, or cardiac arrhythmia.  The Veteran also had not had any infectious cardiac conditions or pericardial adhesions.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  Interview-based MET testing showed that the Veteran denied experiencing symptoms with any level of physical activity.  The Veteran did not have any other non-cardiac medical conditions, such as musculoskeletal or pulmonary conditions limiting the METs level.

As the evidence does not show evidence of workload greater than 7 METs but not greater than 10 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required, a compensable disability rating is not warranted for the service-connected systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation. 38 C.F.R. § 4.104, Diagnostic Code 7000.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, such as here, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The Veteran is competent to report symptoms associated with his heart disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his heart disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the heart.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher 0 percent for the systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation.  To the extent that the Veteran contends entitlement to a higher rating for his heart disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

III.  Extraschedular Consideration

The evaluations of the Veteran's right knee and heart disabilities do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's right knee disability and systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the right knee disability is manifested by chronic pain and limited motion; and the heart disability has no significant reported symptoms.  These manifestations are contemplated by the 10 percent rating under Diagnostic Code 5019 based on limitation of motion of the right knee, and the noncompensable rating under Diagnostic Code 7000, which evaluates a heart disability based on functional impairment or whether medication is continuously required.  Thus, there are no manifestations of the Veteran's right knee disability or systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation not accounted for in evaluating them under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

The available schedular evaluations are adequate to rate these disabilities, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's right knee disability or systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In this case, all symptoms and functional impairment associated with the Veteran's right knee disability and systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate these disabilities, as shown in the above discussion.  The adequacy of the combined evaluation of the Veteran's service-connected disabilities has not been raised.  Accordingly, the evaluation of the Veteran's right knee disability and systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

IV.  TDIU Consideration

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran had a history of working as a truck driver and was reportedly attending school full-time, as noted in a February 2013 VA PTSD examination report.  The August 2012 VA examination reports addressing the right knee disability and systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation both note that these disorders had no effect on the Veteran's employment.  As such, consideration of a TDIU is unnecessary.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for status post right wrist tendonitis, and to this extent only, the claim is reopened and granted.

Entitlement to a 10 percent rating, but no higher, for right knee patellofemoral syndrome is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to a compensable rating for systolic murmur with mild to moderate mitral valve regurgitation, tricuspid valve regurgitation, and pulmonic valve regurgitation is denied.



REMAND

As noted in the introduction, the RO granted service connection for PTSD in a June 2014 rating decision, assigning a 30 percent rating.  The Veteran submitted a statement in June 2014 that he disagreed with the rating assigned for his PTSD.   A statement of the case should be issued.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the service connection claim for right wrist tendonitis, the Veteran submitted a medical statement from a private physician dated in June 2012 suggesting a relationship between a present right wrist disability and military service.  A VA examination should be provided to address this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing its assignment of a 30 percent rating for the Veteran's service-connected PTSD.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

2.  Make arrangements to obtain relevant treatment records pertaining to the Veteran's right wrist disability from the Orlando VAMC from April 2013 to present, and the Tampa VAMC from September 2009 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Ask the Veteran to identify any additional treatment he has received for his right wrist disability including any addition treatment records from Dr. P.J.Y.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's claimed right wrist disability.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present right wrist disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Any competent statements regarding continued symptoms in his right wrist since his military service should be considered.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.   Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the June 2014 Statement of the Case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


